Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Invention I (claims 1-6, 27, 29, and 30) has been elected without traverse to be examined.

Information Disclosure Statement
IDS(es) submitted on  11/16/2020 an7/14/2021 have been considered.

Oath/Declaration
Oath submitted on 11/16/2020 has been accepted.
Drawings
The drawing(s) submitted on 11/16/2020 have been accepted.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edge et al. (US 2007/0004429; hereinafter Edge).

Regarding claim 1, Edge discloses an access type selection method, comprises:  
receiving, by a Gateway Mobile Location Centre, GMLC, a second request sent by a Location Service, LCS, client, wherein the second request is a location request used to request location information of a User Equipment, UE (Fig. 2, [0038]: LCS client 170 requesting periodic location information of UE 120 via the GMLC); 
determining, by the GMLC, an access type for transmitting positioning information for the UE ([0038]-[0039]: R-GMLC 154 verifies the identity of the LCS client and authenticates the LCS client and determine whether the LCS client is authorized for the requested location service; [0039]: privacy check on a privacy profile for the UE subscriber).

Regarding claim 2, Edge discloses the method of claim 1, wherein the determining, by the GMLC, an access type for transmitting positioning information for the UE, comprises: 
acquiring, by the GMLC, second information, the second information comprises at least one of: 
([0039]: once the R-GMLC verifies that the client is authorized to make the request for location information, the H-GMLC checks the UE’s privacy profile to see if the client is allowed to access said requested information or if the request needs to be manually approved by UE user); 
determining, by the GMLC, an access type for transmitting positioning information for the UE from all the access types used by the UE according to the second information ([0039]: the H-GMLC checks the UE’s privacy profile to see if the client is automatically allowed to access said requested information or if the request needs to be manually approved by UE user, hence two access types).  

Regarding claim 3, Edge discloses the method of claim 2, wherein the acquiring, by the GMLC, second information, comprises: 
sending, by the GMLC, a third request to a Unified Data Manager, UDM, and receiving, by the GMLC, second information sent by the UDM; or sending, by the GMLC, a fourth request to the AMF serving the UE, and receiving, by the GMLC, second information sent by the AMF serving the UE ([0038]: GMLC communicating with HLR/HSS).  

Regarding claim 4, Edge discloses the method of claim 1, wherein after the determining, by the GMLC, the access type for transmitting the positioning information for the UE, the method comprises: 
 ([0039]: verifying the client access type, and whether the user of the UE will accept or deny the request for location information); 
. 

Regarding claim 5, Edge discloses the method of claim 1, wherein when the UE is roaming, the receiving, by the GMLC the second request sent by the LCS client, comprises: 
receiving, by a Home-GMLC, H-GMLC, the second request sent by the LCS client ([0038]-[0039]: H-GMLC); 
determining, by the GMLC, an access type for transmitting positioning information for the UE, comprises: acquiring, by the H-GMLC, third information, wherein the third information comprises at least one of: all access types used by the UE, an AMF serving the UE, or status information of the UE in each access type ([0039]: once the R-GMLC verifies that the client is authorized to make the request for location information, the H-GMLC checks the UE’s privacy profile to see if the client is allowed to access said requested information or if the request needs to be manually approved by UE user); 
sending, by the H-GMLC, the third information to a Visited-GMLC, V-GMLC, and determining, by the V-GMLC, an access type for transmitting positioning information for ([0039]: V-GMLC authenticates the location request from the H-GMLC; [0041]-[0042]: determine privacy verification and access ability and providing periodic location information). 

Regarding claim 6, Edge discloses the method of claim 5, wherein after the determining, by the V-GMLC the access type for transmitting the positioning information, the method comprises: sending the access type to the AMF serving the UE ([0039]: V-GMLC authenticates then send to MSC the type of location request then [0041]: MSC authenticates the request is allowed); or sending the access type to a Location Management Function, LMF.  

Regarding claim 27, Edge discloses a GMLC device, comprises at least one processor and at least one memory, wherein the memory stores a program that causes the processor to perform the method of claim 1 when being executed by the processor (GMLC inherently having processor and memory to communicate with other nodes within the network).

Regarding claim 29, The GMLC device of claim 27, wherein the processor is configured to execute the program to perform followings: 
acquiring second information, wherein the second information comprises at least one of: 
([0039]: once the R-GMLC verifies that the client is authorized to make the request for location information, the H-GMLC checks the UE’s privacy profile to see if the client is allowed to access said requested information or if the request needs to be manually approved by UE user), or status information of the UE in each access type; 
determining the access type for transmitting the positioning information for the UE from all the access types used by the UE according to the second information ([0039]: the H-GMLC checks the UE’s privacy profile to see if the client is automatically allowed to access said requested information or if the request needs to be manually approved by UE user, hence two access types);
the processor is configured to execute the program to acquire the second information by: 
sending a third request to a Unified Data Manager, UDM, and receive the second information sent by the UDM ([0038]: GMLC communicating with HLR/HSS); or sending a fourth request to the AMF serving the UE and receive second information sent by the AMF serving the UE.  

Regarding claim 30, Edge discloses the GMLC device of claim 27, wherein the processor is configured to execute the program to perform followings: 
if it is determined that AMFs serving the UE are same for different access types, sending the determined access type and a request for transmitting the positioning information to the AMF serving the UE and receiving UE location information sent by the ([0039]: verifying the client access type, and whether the user of the UE will accept or deny the request for location information).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHUCK HUYNH/Primary Examiner, Art Unit 2644